  Case 1-18-43997-cec        Doc 91     Filed 08/07/19     Entered 08/07/19 12:17:37




                         McCALLION & ASSOCIATES LLP
                              100 Park Avenue, 16th Floor
                              New York, New York 10017
                     Phone: 1-646-366-0884 Fax: 1- 646-366-1384
                                                            Kenneth F. McCallion
                                                            kfm@mccallionlaw.com
VIA ECF

August 7, 2019

Hon. Carla E. Craig
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

                                      Re: In re Kum Gang Inc.
                                         Chapter 11
                                         Case No. 18-43997
Dear Judge Craig:

       I am counsel for the Debtor in the above referenced matter, which consents to the
dismissal of this Chapter 11 proceeding. As I advised Tracie Leonard earlier today by
telephone, I have a family emergency that prevents me from appearing today at 3:00 pm
on the US Trustee’s motion to approve the stipulation dismissing the Debtor’s Chapter 11
case (Docket #89). Ms. Leonard advised that since the Debtor is consenting to the
motion, I could request that my appearance be waived.

       I therefore respectfully request that the Stipulation dismissing the Debtor’s
Chapter 11 case be granted and that my appearance be waived.

                                                     Respectfully submitted,

                                                     /s/ Kenneth F. McCallion

                                                     Kenneth F. McCallion
cc: U.S. Trustee (via ECF)
   All other counsel of record (via ECF
